Judgment, Supreme Court, New York County (James A. Yates, J.), rendered February 5, 2003, convicting defendant, after a jury trial, of promoting prostitution in the second degree and criminal possession of stolen property in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The verdict convicting defendant of criminal possession of stolen property in the second degree was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). Under the evidence adduced at trial, and under the law as charged by the court (see People v Noble, 86 NY2d 814 [1995]), the jury properly concluded that the value of the stolen casino chips was more than $50,000.
The court properly denied defendant’s motion to sever the promoting prostitution and possession of stolen property counts, since these counts were properly joined under CPL 200.20 (2) (b). The record clearly establishes that these offenses were inextricably interwoven (see e.g. People v Steinberg, 170 AD2d 50, 72-74 [1991], affd 79 NY2d 673 [1992]).
We have considered and rejected defendant’s remaining arguments. Concur—Saxe, J.P., Ellerin, Sweeny and Catterson, JJ.